Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach the control apparatus calculates a magnitude of a drive current at a one-pulse control time based on an electric motor drive torque of the electric motor, a rotation number of the electric motor, and a DC voltage of the electric motor and determines, based on the drive current having the calculated magnitude, which one of a one-pulse control and a pulse-width modulation control is employed as a control method of the inverter, and 
wherein the control apparatus has an excess-current prevention calculation map indicating a range in which the one-pulse control is performable by a correspondence relationship among the electric motor drive torque, the rotation number, and the DC voltage and 
determines which one of the one-pulse control and the pulse-width modulation control is employed according to a comparison between the rotation number and a range of the rotation number in which the one-pulse control is performable that is calculated based on the excess-current prevention calculation map, the electric motor drive torque, and the DC voltage.
With respect to claim 4, the Prior Art does not teach wherein the control apparatus calculates a magnitude of a drive current at a one- pulse control time based on an electric motor drive torque of the electric motor, a rotation number of the electric motor, and a DC voltage of the electric motor and determines, based on the drive current having the calculated magnitude, which one of a one-pulse control and a pulse-width modulation control is employed as a control method of the inverter, and 

determines which one of the one-pulse control and the pulse-width modulation control is employed according to a comparison between the electric motor drive torque and a range of the electric motor drive torque in which the one-pulse control is performable that is calculated based on the excess-current prevention calculation map, the rotation number, and the DC voltage.
With respect to claim 6, the Prior Art does not teach controlling an inverter which outputs electric power to an electric motor; 
calculating a magnitude of a drive current at a one-pulse control time based on an electric motor drive torque of the electric motor, a rotation number of the electric motor, and a DC voltage of the electric motor; 
determining, based on the drive current having the calculated magnitude, which one of a one-pulse control and a pulse-width modulation control is employed as a control method of the inverter;
having an excess-current prevention calculation map indicating a range in which the one-pulse control is performable by a correspondence relationship among the electric motor drive torque, the rotation number, and the DC voltage; and 
determining which one of the one-pulse control and the pulse-width modulation control is employed according to a comparison between the rotation number and a range of the rotation number in which the one-pulse control is performable that is calculated based on the excess-current prevention calculation map, the electric motor drive torque, and the DC voltage.
With respect to claim 7, the Prior Art does not teach controlling an inverter which outputs electric power to an electric motor; 

determining, based on the drive current having the calculated magnitude, which one of a one-pulse control and a pulse-width modulation control is employed as a control method of the inverter;
having an excess-current prevention calculation map indicating a range in which the one-pulse control is performable by a correspondence relationship among the electric motor drive torque, the rotation number, and the DC voltage; and 
determining which one of the one-pulse control and the pulse-width modulation control is employed according to a comparison between the electric motor drive torque and a range of the electric motor drive torque in which the one-pulse control is performable that is calculated based on the excess-current prevention calculation map, the rotation number, and the DC voltage.
With respect to claim 8, the Prior Art does not teach wherein when a magnitude of a drive current of the electric motor is equal to or less than an upper limit value, a magnitude of noise or vibration of the electric motor is equal to or less than a reference value, and a drive efficiency of the electric motor satisfies a reference in a case where it is assumed that a one-pulse control is performed as a control method of the inverter based on a combination of an electric motor drive torque, a rotation number of the electric motor, and a DC voltage of the electric motor, and when a calibration of an assembly angle of a resolver relative to a rotor reference angle of the electric motor is performed, the one pulse control is performed as the control method of the inverter, and 
when the magnitude of the drive current of the electric motor exceeds the upper limit value, the magnitude of noise or vibration of the electric motor exceeds the reference value, and the drive efficiency of the electric motor does not satisfy the reference in a case where it is assumed that the one-pulse control is performed, or when the calibration of the assembly angle of the resolver relative to the 
	Claims 1-2, 4-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846